OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number: 3235-0697 Expires: May 31, 2016 Estimated average burden hours per response480.61 FORM SD Specialized Disclosure Report Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 001-32207 94-2848099 (State or other jurisdiction or (Commission (IRS ID) organization) File Number) 1778 McCarthy Blvd., Milpitas, CA (Address of principal executive offices) (Zip Code) Elias N Nader, Chief Financial Officer, 408-957-9847 (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☒ Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2013. Section 1 - Conflict Minerals Disclosure Sigma Designs, Inc. has evaluated its current product lines and determined that certain products we manufacture or contract to manufacture contain tin, tungsten, tantalum and/or gold (3TG). The survey of our suppliers determined that our supply chain is Conflict Free Undeterminable and as a result we have filed a Conflict Minerals Report. Conflict Minerals Disclosure A copy of the Company's Conflict Minerals Report is provided as Exhibit 1.01 hereto and is publicly available at: www.sigmadesigns.com under "Corporate Governance". Section 2 – Exhibits Exhibit 1.01 - Conflict Minerals Report as required by Items 1.01 and 1.02 of this Form. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the duly authorized undersigned. Sigma Designs, Inc. /s/ Elias N Nader By Elias N Nader, Chief Financial Officer May 30, 2014
